Citation Nr: 1735859	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1971 through February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record in Virtual VA.

Thereafter, the Board remanded this claim in December 2014.  The case has since been returned to the Board for appellate consideration.  

As noted by the Board in December 2014, although the issue on appeal was characterized by the RO as entitlement to service connection for PTSD, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

In February 2017, the Veteran perfected an appeal for claims of entitlement to service connection for sleep apnea and an increased rating for hearing loss.  In his substantive appeal, he requested a Board hearing by live videoconference.  As explained to the Veteran in a February 2017 letter, the requested hearing is in the process of being scheduled.  As such, any action taken on those claims by the Board in the instant decision would be premature.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regrettably, another remand is necessary to satisfy VA's duty to assist the Veteran. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that a clarifying opinion is warranted.  

VA provided an examination in March 2016.  After conducting an in-person clinical examination and reviewing the Veteran's medical records, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-5 criteria and did not have a mental disorder that conformed with the DSM-5 criteria.  The examiner referred to the DSM-5 solely in making  these determinations.  In the report section labeled "PTSD Diagnostic Criteria", the examiner provided no response.  The examiner essentially noted that the Veteran's stressor did not meet the stressor criteria and that psychological testing did not yield sufficient results to warrant a psychiatric diagnosis.   

As noted above, the examiner referred solely to the DSM-5 in making the determination.  However, this case is governed by the DSM-IV, as the matter was certified to the Board in March 2014.  See Schedule for Rating Disabilities- Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (Mar. 19, 2015) (noting that effective August 4, 2014, the diagnosis of a mental disorder must conform to DSM-5, not DSM-IV, but this change does not apply to claims that were certified for appeal to the Board on or before August 4, 2014).  Thus, DSM-IV is applicable to his case and the examination must conform to DSM-IV criteria.  Because of this, the Board finds that remand is appropriate to obtain an addendum opinion that complies with the proper diagnostic criteria.  

Accordingly, the case is REMANDED for the following action:

1. After completing the foregoing development, arrange for the same examiner who conducted March 2016 psychiatric examination to provide an addendum opinion.  If the same examiner is not available, arrange for a similarly qualified medical professional to provide the opinion.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

First, the examiner must determine the current psychiatric diagnoses.  In making this determination, the examiner must use the criteria contained in the DSM-IV rather than the DSM-5.  The examiner should also note the particulars of this Veteran's medical history, including the treatment for PTSD dating back to June 2009 in the Mountain Home VAMC treatment records, the November 2001 diagnosis for dysthymia, July 2009 diagnosis for major depression, and September 2012 indication that bipolar diathesis should be considered.  

If a psychiatric diagnosis under the DSM-IV is rendered, the examiner should provide the following opinions.

a)  If the Veteran's symptoms are consistent with a PTSD diagnosis, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's PTSD either began during service or is related to any incident of service.  The examiner should indicate the stressor or stressors upon which the diagnosis is based.  The examiner should also note the particulars of this Veteran's medical history, including the treatment for PTSD dating back to June 2009 in the Mountain Home VAMC treatment records.

b)  The examiner must also provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed, non-PTSD, psychiatric disorder either began during service or is related to any incident of service.  The examiner should note the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this case, the evidence of record includes the November 2001 diagnosis for dysthymia, July 2009 diagnosis for major depression, and September 2012 indication that bipolar diathesis should be considered.  

c)  The examiner should provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed psychiatric disorder is caused or aggravated by his service-connected bronchoalveolar carcinoma.  The examiner should particularly note the December 2012 Mountain Home VAMC nursing notes following the Veteran's lobectomy, noting his sleep difficulties and the exacerbation of his PTSD by sleep aids.  The examiner should also note the January 2013 review of symptoms finding fatigue, physical exhaustion, irritability, and primary insomnia attributable to both psychiatric disorders and the Veteran's recent lobectomy.  

2.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

